Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1 and 15: the limitations of “a heat dissipation portion, having a containing portion; a working fluid, containing portion; … a heat dissipation component, disposed on the heat dissipation portion, and the heat dissipation component comprises a fan without a fin” in combination with the remaining limitations in the claims cannot be found in the prior art. The prior art does not teach a heat dissipation module with a working fluid that has a fan without a fin as a heat dissipation component. All prior art references disclose fins alone or fins combined with fans but not fans alone. The closest prior art reference is Huang (US 2006/20039111 A1). One of ordinary skill in the art would not have been motivated removed the fins of Huang to have only a fan without a fin as claimed because doing so would have significantly reduced the heat dissipation ability of the module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 19, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835